Citation Nr: 1434689	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-15 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to initial evaluations in excess of 10 percent for bilateral patella chondromalacia (knee disability).  

2.  Entitlement to service connection for a neck disability, to include cervical muscle ligamentous strain.  


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

It appears (but this is not clear) that the issues of entitlement to an effective date earlier than April 24, 2007, for bilateral patellar chondromalacia, residual fracture of the left middle finger and atopic dermatitis may have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to evaluate the severity of her service-connected knee disability in June 2008.  With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In a May 2011 statement, the Veteran reported that she had been experiencing recurrent dislocation of her knees and that the VA medical center had issued her knee braces.  As this represents a worsening of symptoms from the June 2008 VA examination, the Board finds that the Veteran should be afforded a new VA examination to determine the severity of her bilateral knee disability.

With regard to the Veteran's claim for entitlement to service connection for a neck disability, the Veteran has asserted that she was diagnosed in service with a cervical strain, which has persistent continuously to the present.

A review of the Veteran's service treatment records shows that she was diagnosed with a cervical strain in June 2004 following a motor vehicle accident in service.

Post-service VA medical treatment records show complaints of and treatment for neck pain, and a June 2008 VA examination notes a diagnosis of a cervical strain.  

The June 2008 VA examination does not provide a medical opinion addressing the etiology of the Veteran's neck disability.  Accordingly, the Board finds that the Veteran should be afforded a new VA examination to address the etiology of any currently diagnosed neck disability.  Specifically, the VA examination should discuss the Veteran's treatment for a cervical strain in service and her June 2008 diagnosis of a cervical strain.

On remand, the RO should obtain any outstanding treatment records, particularly as they pertain to the Veteran's service-connected bilateral knee disability and treatment for a neck disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and any other records identified by the Veteran.

2.  Schedule the Veteran for an examination of the knees and neck.  The Veteran's claims file should be provided for review by the examiner, and a notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached regarding the nature and extent of the Veteran's bilateral knee disability.

In addition, the examiner should determine whether there is any currently diagnosed neck disability.  If there is a current neck disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's current neck disability either began during or was otherwise caused by her military service.  In doing so, the examiner should specifically address the Veteran's in-service injury, her diagnosis of a cervical strain in May 2004 and June 2008 and her assertions of continuous neck pain since service.  A complete rationale should be provided for any opinion expressed.  

Note:  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

2.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



